ACCEPTED
                                                                                                            05-17-01447-cv
                                                                                                 FIFTH COURT OF APPEALS
                                                                                                           DALLAS, TEXAS
                                                                                                         1/31/2018 3:23 PM
                                                                                                                LISA MATZ
                                                                                                                    CLERK



                                         NO. 05-17-01447-cv
                                                                               FILED IN
PRIMESTAR CONSTRUCTION,                 INC.          $ il\ THE COURT of5thAPPEALS
                                                                            COURT OF APPEALS
APPELLANT                                             $                        DALLAS, TEXAS
                                                      $                    01/31/2018
                                                          5'n DISTRICT OF TEXAS       3:23:21 PM
                                                                                  AT DALLAS
v.$                                                                               LISA MATZ
                                                                                    Clerk
                                                      $   TRrAL COURT CAUSE NO. DC-17-0s460
CITY OF DALLAS                                        $
APPELLEE

                       APPELLANT MOTION TO REINSTATE APPEAL

          NOW COMES, Primestar Construction, Inc. ("Appellant"), to file this, her Motion for

Rehearing to Vacate the Order of Dismissal and Reinstate the Appeal, and respectfully shows the

Courl as follows:


          On January 30, 2018, the Court of Appeals for the Fifth District of Texas at Dallas,

dismissed this case pursuant to Tex. R. App. P. 42. (3)b, (c). Appellant submits that the dismissal

of the appeal was not due to conscious indifference but rather caused by accident or mistake.

This matter was dismissed because the $205.00 filing fees were not paid, and the docketing

statement was not submitted. Due to clerical error, the undersigned attorney had not received the

post card mailings requesting the docketing statement and filing fees. However, both will be

submitted today.


          Appellant believes that she has a meritorious claim and wishes to proceed with her

appeal.   in light of the foregoing. Appellant requests that the Courl vacate the order of dismissal

entered into these proceedings and reinstate the case for appeal. Finally, since the time for    filing

a   brief has not occurred, Appellee, City of Dallas, will not be prejudiced by the relief requested

in this Motion.
                                                Respectfully submitted

                                                By: /s/Lori C. Grav
                                                    LORI C. GRAY
                                                    State Bar No. 08327400
                                                    I 1500 Norlhwest Freeway
                                                    ste. 340
                                                   HOUSTON,TXT]092
                                                   Tel: (713) 457-1708
                                                   Fax: (713) 457-1710
                                                   lori graylaw@ gmail. com
                                                   Attorney for PRIMESTAR CONS'fRUCTION


                                        Certificate of Service
       I certify that on January   3 . 201 8 a true and comect copy
                                    1                           of the foregoing Appellant's
Motion to Reinstate Appeal was served on the parties or attorneys of record via electronic mail
as follows:

Charles Estee
Assistant Dallas City Attorney
City Of Dallas/7bn Dallas Ciry Hall
1500 Marilla Street #7BN
Dallas, TX7520l
* DELIVERED VIA E,-MAIL *

Joseph Rutherford Willie II
Willie & Associates. P.C.
4151 Southwest Fwy
Ste. 490
Houston, TX77027-7307
* DELIVERED VIA E-MAIL *




                                               /s/Lori C. Grav
                                               LORI C. GRAY
                                               Attorney for PRIMESTAR CONSTRUCTION
01/31/2018   1t   40Ait FAX 7134571710                                                           LAlY OFFICE OF   LOBI   GRAY                @000 r/0001




                   W]RIFICATION OF 4PPEI,I,ANT'S MOTION TO RFINSI]ATE APPEAI,

                   s]'nrE oF TLXAS                                                                   $

                   COI.INTY OII                      HARRIS                                          $




                   I, Lori c. Gray, under penalty of pcriuy, ancl upon my oath, state as foilows:

                  My narne is Lor:i C. Gray. I arn ovcr the age of eightccn years, havc never
                                                                                              been convicted

        of auy ctime, arrd compctent to rnake this Verification. I am the attorney
                                                                                   ftrr tlie Appellarrt i1thc
         I




        stprled matter Primcslar                           construction, InQ. v. city of Dallas casc No. 05-17-01447-cv.
                                                                                                                         I hercbv
                                                                                                                           ---- - - J


        vflifu that the facts ptovidecl in thc Ap1:ellant's Molion to Reinstate Appeal
                                                                                                                                arc true and corrcct.
        FpRTHER AI'FTANT SAYETH NAUGI.TT."




        sutsscRIBEI) a.d swoRN'I'o BEFORE MJr, on rhe 3lstclay oI'January 20rg.

                          i        ..';ir,i,         <           EtItDGElTE GAERTNER
                          i ,i.- r-1, ,
                               ,                                  Ntrlali P'll'l:c, State ol Texas
                          ;:
                                          l.\
                                    ...,,'\./
                                                      f.   .,,       t,!'/ Cornmission
                                                                           ve,Iri''r!  Explres
                                                     ::,l
                                                                     "iI
                                                           -\:


                           '                    .'                   JULY 16, ;:o1B
                                                                                                     -
                                        NO. 05-17 -01447 -cv

PRIMESTAR CONSTRUCTION,                 INC. $      IN THE COURT of APPEALS
APPELLANT                                       $
                                                $ 5,, DISTRICT OF TEXAS AT DALLAS
v.$
                                                $   TRrAL COURT CAUSE NO. DC-17-05460
CITY OF DALLAS                                  $
APPELLEE

            ORDER ON APPELLANT'S MOTION TO REINSTATE APPEAL

       On                           ,   2018 the Courl considered the Appellant's Motion        to

Reinstate Appeal of PRIMESTAR CONSTRUCTION, INC,

       iT IS ORDERED        that the order dismissing this case is set aside and that the case is

reinstated on the docket of this Court, to the same eflect as if it had never been dismissed.

SIGNED on




                                              JUDGE PRESIDING